



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Gerson-Foster, 2019 ONCA 405

DATE: 20190516

DOCKET: C64645

Feldman, Paciocco and Zarnett JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Tafari Gerson-Foster

Appellant

Andrew Stastny and Adam Little, for the appellant

Rob Morin and Erin Carley, for the respondent

Heard: February 12, 2019

On appeal from the convictions entered by Justice Beverly A. Brown of the Ontario Court of Justice on June 28, 2017, with reasons reported at 2017 ONCJ 609.

Paciocco J.A.:

OVERVIEW

[1]

Tafari Gerson-Foster was ostensibly arrested on a surety warrant. That
    arrest led to a pat down search incident to arrest, and a subsequent strip
    search. Each of the searches produced evidence that supported the convictions
    that Mr. Gerson-Foster now appeals, namely, possession of cocaine for the
    purposes of trafficking contrary to
Controlled Drugs and Substances Act
,
    S.C. 1996, c. 19., s. 5(2), and possession of proceeds of an indictable
    offence, contrary to
Criminal Code
, R.S.C. 1985, c. C-46, s. 354(1).

[2]

In fact, the surety warrant relied upon to arrest Mr. Gerson-Foster was
    no longer in force. A judge presiding at a remand appearance [the administrative
    judge] had rescinded the surety warrant more than a month before Mr.
    Gerson-Fosters arrest. The Canadian Police Information Centre (CPIC) had not
    been updated to reflect this, as it should have been.

[3]

At his trial, Mr. Gerson-Foster sought the exclusion of the evidence
    required for his convictions. Of relevance to this appeal, he argued that ss. 8
    and 9 of the
Charter

were violated. The trial judge disagreed. She
    held that the surety warrant had not been properly addressed by the administrative
    judge, and was therefore still in effect when Mr. Gerson-Foster was arrested.
    She also held that the strip search of Mr. Gerson-Foster was lawful and
    therefore reasonable. She therefore dismissed the
Charter

application.

[4]

Mr. Gerson-Foster appeals the trial judges ss. 8 and 9 rulings, and
    asks this court to exclude the evidence and acquit him.

[5]

For the reasons that follow, I would allow the appeal and substitute a
    verdict of acquittal on both charges.

THE MATERIAL FACTS

[6]

On May 4, 2015, after a short period of pre-trial incarceration on an
    assault charge, Mr. Gerson-Foster was released on a recognizance with consent
    of the Crown. His sister, Sachanna Gerson, was his surety.

[7]

Things did not go well. On November 3, 2015, Sachanna Gerson applied to
    be relieved of her surety obligation. An order for committal [surety warrant]
    was issued authorizing peace officers to arrest Mr. Gerson-Foster, and bring
    him into custody.

[8]

On November 4, 2015, the surety warrant was entered on CPIC, a national
    electronic database accessible to peace officers.

[9]

By November 18, 2015, the date set for Mr. Gerson-Fosters next remand
    court appearance on the assault charge, he had not yet been arrested on the
    surety warrant. He arranged to attend to the surety warrant during that
    appearance. His mother, Carla Gerson, who had agreed to act as his new surety,
    accompanied him to Old City Hall courthouse to facilitate a surety substitution,
    and Mr. Gerson-Fosters lawyer raised the matter with the remand Crown.

[10]

The
    remand Crown agreed that there would be no need to have peace officers arrest
    Mr. Gerson-Foster on the surety warrant, and that he could appear before a Judge
    in the Ontario Court of Justice practice and procedure court [administrative court]
    for the surety substitution. The administrative Crown and Mr. Gerson-Fosters
    lawyer asked the administrative judge for the surety substitution and to deem
    the warrant executed.

[11]

Mr.
    Gerson-Fosters counsel alerted the administrative judge that a new bail order
    would be needed since Sachanna Gerson was named on the existing recognizance. The
    administrative judge said, Ive got to get a brand new bail then. She said
    that she would note that the surety warrant was executed, saying to Mr.
    Gerson-Foster, [t]echnically, youre in custody right now, sir. She told the
    parties that the new recognizance would have to be done before her because
    hes in custody.

[12]

Mr.
    Gerson-Fosters counsel asked whether Mr. Gerson-Foster could just remain
    seated in the body of the court, and the administrative judge agreed, [y]eah,
    he can just sit on the bench here.

[13]

Shortly
    after, the administrative Crown decided that she was not content with one of
    the proposed terms of release. She asked to hold the matter down so she could
    have a recess to talk to the remand Crown who had approved the change. The
    administrative judge agreed, but said of Mr. Gerson-Foster, [s]o he has to
    step into custody then. Mr. Gerson-Fosters counsel sought clarification. The
    administrative judge explained, [w]ell, he has no bail, though. Well, Ive
    just cancelled the bail that was in existence.

[14]

As
    she was about to leave to consult with the remand Crown, the administrative
    Crown said, [s]o maybe if we just hold the matter down and he stays in the
    body of the court. It is not clear on the record whether Mr. Gerson-Foster
    actually stepped into custody as the administrative judge directed.

[15]

When
    Mr. Gerson-Fosters matter concluded after a brief recess, the administrative
    judge endorsed the application for surety relief as follows: [d]eemed executed
    Nov 18 2015 ext  new bail on consent with added condition below. The added
    condition was handwritten below. This document was attached to the surety
    warrant.

[16]

In
    spite of the administrative judges direction that Mr. Gerson-Foster was
    technically in custody, and her order that the surety warrant was deemed to
    have been executed, no record was uploaded to CPIC confirming that the surety
    warrant was dealt with. Only the new bail release order, mistakenly dated May
    4, 2015 instead of November 18, 2015, was entered on CPIC.

[17]

For
    reasons that will become apparent in this decision, it is not necessary to
    recount in its totality the evidence the trial judge heard about how the
    administrative judges order failed to be recorded. Suffice it to say that the
    procedure followed in this case was unfamiliar.

[18]

Typically,
    surety warrants are executed by a police arrest of the subject, and the
    arresting officers are responsible for the removal of the warrant from CPIC. Since
    Mr. Gerson-Foster was never arrested, no one directly assumed the
    responsibility for removing the surety warrant.

[19]

As
    well, since there was no arrest, no certificate of committal was generated.
    This is where the execution of a surety warrant is typically endorsed by the
    judge. In this case, when the court staff scanned and sent the court documents
    to the Toronto police office in the courthouse so that the documents could be
    uploaded to the versadex record keeping system, and then onto CPIC, the
    administrative judges endorsement relating to the surety warrant was missed.

[20]

This
    omission was not caught by the backup system, in which court officers record
    the dispositions made in court. The court officer assigned to the
    administrative judges courtroom thought a surety substitution was occurring,
    and missed that the administrative judge had dealt with the surety warrant.

[21]

CPIC
    therefore continued to show an outstanding surety warrant for Mr.
    Gerson-Fosters arrest.

[22]

On
    the evening of December 22, 2015, there was a shooting in the Lawrence Heights
    area. The next day, Det. Cst. Jackson, who was investigating the shooting,
    briefed Csts. Kim and Sharma that Gerson Tafari was known to be in the area,
    that he was wanted on a surety warrant, and that they should arrest him. At
    12:55 p.m. the next day, Csts. Kim and Sharma encountered Mr. Gerson-Foster and
    Cst. Kim arrested him pursuant to the surety warrant.

[23]

A
    pat down search of Mr. Gerson-Foster was conducted incident to that arrest. Approximately
    five grams of marijuana was discovered in a zip lock bag, along with $3,495.00.
    Neither constable re-arrested Mr. Gerson-Foster after these items were located.

[24]

An
    audio recording was taken inside of the police car immediately after the
    arrest. At approximately 1:05 p.m., Mr. Gerson-Foster told the constables that
    he had entered a new bail, and that the surety warrant was no longer in effect.
    He asked the constables to read it in the system. Cst. Sharma checked using
    the mobile work station computer and confirmed that the surety warrant was on
    CPIC. Mr. Gerson-Foster asked, [h]ow long does it take for stuff to process?
    Cst. Kim answered, [s]ometimes it can take a while, man.

[25]

Cst.
    Kim would later testify that while CPIC is generally reliable, he has had past
    experiences where CPIC had not been updated in a timely manner. He said that
    there have been times when he has effected an arrest based on information that
    should not have been on CPIC, only to learn subsequently that the information was
    incorrect. He testified that he was aware of other means that can be used to
    check the accuracy of CPIC information, including calling the division holding
    the warrant, or calling the records management department.

[26]

Initially,
    Cst. Sharma could not recall whether he had any plans to look further into the
    status of the surety warrant. He ultimately agreed that Mr. Gerson-Foster was
    told repeatedly that the surety warrants status would be looked into when they
    arrived at the station.

[27]

Upon
    arrival at the police station, Mr. Gerson-Foster again raised objection to
    having been arrested on the surety warrant. Cst. Sharma testified that when Mr.
    Gerson-Foster complained that the surety warrant had been dealt with on his
    last court date, Cst. Sharma said, [i]f you have any issues, we can go
    upstairs [to the interview room]. Once were upstairs, well, well deal with
    it.

[28]

Csts.
    Kim and Sharma escorted Mr. Gerson-Foster to the booking desk by 1:38 p.m. The
    booking desk was staffed by Sgt. Vendramini. Cst. Kim did not recall whether he
    advised anyone at the station of Mr. Gerson-Fosters concerns, and Cst. Sharma
    said that while it would have been possible for him to have briefed the sergeant
    at the booking desk, he did not do so because he trusted the information he had
    about the surety warrant.

[29]

Mr.
    Gerson-Foster complained to Sgt. Vendramini that there was a new surety in
    place, and that he had already gone to court on the warrant. Sgt. Vendramini assured
    Mr. Gerson-Foster that the detectives are gonna have to look into that then  theyll
    look into it thoroughly.

[30]

At
    1:50 p.m., Sgt. Vendramini authorized a Level 3 search (a strip search) to be
    done. Without anyone looking into the status of the surety warrant, Csts. Kim
    and Sharma conducted that strip search in one of the upstairs interview rooms.
    Specifically, Mr. Gerson-Foster was made to squat, naked. When he did so, a bag
    containing 13.22 grams of cocaine fell from his buttocks. The constables took
    the narcotics with them and turned them over to another officer, leaving Mr.
    Gerson-Foster in the interview room.

[31]

Cst.
    Figlarz was subsequently given charge of Mr. Gerson-Foster, who he understood
    to be detained on a surety warrant. He entered the interview room and asked Mr.
    Gerson-Foster if he wanted to speak to a lawyer. Although no one testified
    directly to this, it can be inferred from what transpired that Mr.
    Gerson-Foster told Cst. Figlarz that the surety warrant was no longer in force.
    Mr. Gerson-Foster gave Cst. Figlarz his lawyers name. Cst. Figlarz could not
    reach the lawyer, but left a message at 2:23 p.m. The lawyer called back at
    3:34 p.m. and advised Cst. Figlarz that the surety warrant had indeed been
    dealt with in court. The lawyer undertook to email the details to Cst. Figlarz.
    It is not clear whether this was done, but Cst. Figlarz contacted Old City Hall
    to speak to someone who had access to ICON, the courts computer system, to
    inquire into the validity of the warrant. He was able to confirm that, indeed,
    the surety warrant had been brought forward and dealt with in court on November
    18, 2015.

[32]

Cst.
    Figlarz agreed that had it been known before the strip search occurred that the
    surety warrant had been dealt with, Mr. Gerson-Foster would have been released
    unconditionally. Instead, he was held in the interview room until 8:30 p.m.,
    when he was lodged in the cells, and then charged with the two offences under
    appeal.

THE TRIAL

[33]

Mr.
    Gerson-Fosters trial was a 
Charter

trial. Through his
    counsel, he made it known early that if his
Charter

application
    to exclude the evidence failed, he would not contest the charges.

[34]

Of
    relevance, Mr. Gerson-Fosters
Charter

application alleged that
    his ss. 8 and 9 rights were violated.

[35]

Mr.
    Gerson-Fosters s. 9 argument related to the alleged negligence of the Toronto police
    in failing to update CPIC, leading to Mr. Gerson-Fosters arrest on a surety
    warrant that had already been executed.

[36]

In
    rejecting that
Charter

challenge, the trial judge agreed with
    submissions made by the Crown. The trial judge concluded that the surety
    warrant was still in force when Mr. Gerson-Foster was arrested, because the
    administrative judge had not followed a valid legal procedure when she
    purported to deem the warrant to have been executed.

[37]

Mr.
    Gerson-Fosters s. 8 arguments fared no better. His first argument hinged on
    his claim that since the arrest was unlawful, the initial pat down search
    incident to the arrest was also illegal and therefore unreasonable. The trial
    judge, having accepted that the arrest was lawful, rejected this challenge.

[38]

Mr.
    Gerson-Fosters second s. 8 argument urged that the strip search was
    unreasonable, contrary to the
R. v. Golden
, 2001 SCC 83, [2001] 3
    S.C.R. 679,

requirement that the purpose for the search must relate to
    the purpose or reasons for the arrest. Since Mr. Gerson-Foster was arrested
    only on a surety warrant, and not for possession of narcotics, the purpose for
    the arrest provided no basis for strip searching him for narcotic contraband.

[39]

The
    trial judge rejected this
Charter

claim as well, commenting
    that it is important to distinguish between strip searches immediately
    incident to arrest, and strip searches related to safety issues in a custodial
    setting. The trial judge accepted that since Mr. Gerson-Foster had to go into
    the prison population to await a show cause hearing for a new recognizance, the
    strip search for contraband was reasonable and related to the purpose for his
    arrest. In support, she relied upon the fact that during the initial pat down
    search upon arrest, Mr. Gerson-Foster was found to have been in possession of
    marijuana.

THE ISSUES

[40]

Several
    issues were raised on appeal. The issues can be described conveniently as
    follows:

A.

The s. 9 breach: Did
    the trial judge err in finding that the surety warrant was in force when Mr.
    Gerson-Foster was arrested?

B.

The s. 9 breach: If
    the surety warrant was not in force, can the Crown justify the arrest based on
    reasonable grounds?

C.

The s. 8 breaches: Did
    the trial judge err in finding that the pat down search was reasonable, as
    incidental to a lawful arrest?

D.

The s. 8 breaches: Did
    the trial judge err in finding that the strip search was reasonable?

E.

The remedy: If any of
    the
Charter

challenges succeed, should this court exclude the
    evidence obtained?

[41]

Counsel
    for Mr. Gerson-Foster also contended during oral argument that the strip search
    was conducted in an unreasonable manner, due to the fact that Mr. Gerson-Foster
    was completely nude at the time of the search. Since this issue was not raised
    at trial or in the appeal documents, and it is not necessary to resolve this
    matter to determine this appeal, I will not address it.

ANALYSIS

A.

The section 9
    breach: Did the trial judge err in FINDING THAT THE SURETY WARRANT WAS IN FORCE
    WHEN Mr. GERSON-FOSTER WAS ARRESTED?

(1)

The Error Conceded

[42]

The
    Crown maintains that the administrative judges order relating to the surety
    warrant was made without jurisdiction, since the procedure used was at odds
    with the process required by
Criminal Code
, s. 766. In spite of this, the
    Crown conceded before us that the trial judge erred in finding that the surety
    warrant was in force when Mr. Gerson-Foster was arrested. The Crown accepts
    that orders made without jurisdiction remain in force until validly challenged
    and set aside:
R. v. Raponi
, 2004 SCC 50, [2004] 3 S.C.R. 35, at
    paras. 34, 41. In this case, perhaps because the Crown joined in inviting the
    administrative judge to proceed as she did, the Crown never challenged the
    validity of the administrative judges order.

[43]

Strictly
    speaking, it is therefore unnecessary to consider whether the trial judge was
    correct in finding that the administrative judge failed to comply with the
    relevant surety release provisions. In my view, it is nonetheless important to
    address the validity of the administrative judges order. This issue was fully
    argued before us, and the process and its propriety continue to bear on the
    arbitrary detention issue that remains before us.

[44]

I
    therefore intend to address whether the administrative judge acted properly in
    making the order that she did. In my view she did, and the trial judge erred in
    holding otherwise.

(2)

The Statutory Provisions

[45]

The
    relevant provisions of the
Criminal Code
dealing with both surety
    warrants and surety substitutions are as follows:

Render of accused by
    sureties

766(1)
A surety for
    a person who is bound by recognizance to appear may, by an application in
    writing to a court, justice or provincial court judge, apply to be relieved of
    his obligation under the recognizance, and the court, justice or provincial
    court judge shall thereupon issue an order in writing for committal of that
    person to the prison nearest to the place where he was, under the recognizance,
    bound to appear.

Arrest

(2)
An order under
    subsection (1) shall be given to the surety and on receipt thereof he or any
    peace officer may arrest the person named in the order and deliver that person
    with the order to the keeper of the prison named therein, and the keeper shall
    receive and imprison that person until he is discharged according to law.

Certificate and entry of
    render

(3)
Where a court,
    justice or provincial court judge issues an order under subsection (1) and
    receives from the sheriff a certificate that the person named in the order has
    been committed to prison pursuant to subsection (2), the court, justice or
    provincial court judge shall order an entry of the committal to be endorsed on
    the recognizance.

Discharge of sureties

(4)
An endorsement
    under subsection (3) vacates the recognizance and discharges the sureties.

Render of accused in court
    by sureties

767
A surety for a
    person who is bound by recognizance to appear may bring that person into the
    court at which he is required to appear at any time during the sittings thereof
    and before his trial and the surety may discharge his obligation under the
    recognizance by giving that person into the custody of the court, and the court
    shall thereupon commit that person to prison until he is discharged according
    to law.

Substitution of surety

767.1(1)
Notwithstanding subsection 766(1) and section 767, where a surety for a person
    who is bound by a recognizance has rendered the person into the custody of a
    court pursuant to section 767 or applies to be relieved of his obligation under
    the recognizance pursuant to subsection 766(1), the court, justice or
    provincial court judge, as the case may be, may, instead of committing or
    issuing an order for the committal of the person to prison, substitute any
    other suitable person for the surety under the recognizance.

(2)
Where a person
    substituted for a surety under a recognizance pursuant to subsection (1) signs
    the recognizance, the original surety is discharged, but the recognizance and
    the order for judicial interim release pursuant to which the recognizance was
    entered into are not otherwise affected.

Rights of surety preserved

768
Nothing in this
    Part limits or restricts any right that a surety has of taking and giving into
    custody any person for whom, under a recognizance, he is a surety.

Application of judicial
    interim release provisions

769
Where a surety
    for a person has rendered him into custody and that person has been committed
    to prison, the provisions of Parts XVI, XXI and XXVII relating to judicial
    interim release apply, with such modifications as the circumstances require, in
    respect of him and he shall forthwith be taken before a justice or judge as an
    accused charged with an offence or as an appellant, as the case may be, for the
    purposes of those provisions.

(3)

Analysis

(i)

The trial judges reasoning

[46]

In
    her decision, the trial judge reasoned that once the surety warrant was issued
    under s. 766(1), it could only properly be executed by arresting Mr.
    Gerson-Foster and placing him into police custody. Since Mr. Gerson-Foster did
    not go into actual detention and into custody, the procedure required by s.
    766(1) was not followed. The administrative judge therefore did not succeed in
    setting aside the surety warrant.

[47]

The
    trial judge further reasoned that the administrative judges attempt to deem
    the surety warrant to have been executed was also improper, since there is no
    provision for doing so in the case of surety warrants as there is for arrest
    warrants in
Criminal Code
, s. 511(4).

[48]

Finally,
    the trial judge held that the administrative judge proceeded on the basis of a
    surety substitution contemplated by s. 767.1, which improperly ignored the
    fact that there had been a surety warrant for arrest that had already been
    issued, so the court could not proceed on an alternate procedure outlined in s.
    767.1.

[49]

To
    be fair to the trial judge, the process used was unfamiliar and left room for
    confusion, and the material considerations are not without their subtlety.
    However, in my view the trial judge erred in coming to each of these conclusions.

[50]

For
    convenience, I will approach her reasons by beginning with the surety
    substitution issue.

(ii)

The administrative judge did not order a surety substitution

[51]

In
    my view, the administrative judge did not err by ordering an improper surety
    substitution, as the trial judge held. As the term suggests, a surety
    substitution is an order that substitutes one surety for another under an existing
    recognizance. This is not what the administrative judge did. She made it clear
    that she was cancelling the existing recognizance, treating the surety warrant
    as having been executed, and issuing an entirely new judicial interim release
    order. The fact that the administrative judge changed a term of the recognizance
    is also inconsistent with a surety substitution having been ordered. She did
    not order an improper surety substitution. She issued a new judicial interim release
    order.

[52]

I
    must also comment on the trial judges conclusion that once a surety warrant
    has been issued, a surety substitution is no longer possible. The trial judge
    relied on
R. v. Smith
, 2013 OSNC 1341, at para. 41, for that
    proposition. In my view,
Smith

does not support it. In
Smith
,

the surety warrant for arrest was not simply issued. It had been executed
    and the accused had been committed to custody. As a result of Mr. Smiths
    incarceration, Dambrot J. deemed the recognizance to have been vacated. There
    was therefore no recognizance left on which to make a surety substitution. Simply
    put, it is the committal to prison of the accused that makes a surety
    substitution impossible, not the issuance of a surety warrant.

[53]

One
    final point about surety substitutions. During oral argument, Mr.
    Gerson-Fosters counsel urged us to recognize that the administrative judge
    could simply have ordered a surety substitution under s. 767.1. In my view, we
    should not do so. Leaving the more complicated legal questions that arise
    aside, the parties before the administrative judge wanted to add a condition to
    the recognizance. A new recognizance was therefore required. For that reason
    alone, a surety substitution could not have been ordered in this case.

(iii)

The trial judge should not have found that the administrative judge acted
    without lawful authority

[54]

The
    trial judge should not have found that the administrative judge acted without
    lawful authority, thereby failing to succeed in setting aside the surety
    warrant.

[55]

In
    coming to this conclusion, I prefer not to express an opinion on Mr.
    Gerson-Fosters counsels argument that the administrative judge had
    jurisdiction under
Criminal Code
, s. 523(2)(c) to vacate and replace
    the recognizance containing Sachanna Gersons surety. That is not the procedure
    the administrative judge purported to use.

[56]

In
    any event, it is not necessary to consider s. 523(2)(c). In the unusual
    circumstances of this case, the trial judge should have proceeded on the basis
    that the surety release provisions were satisfied.

[57]

I
    agree with the trial judge that the surety release provisions do contemplate that
    the accused will be detained and placed into police custody before a surety
    release occurs. According to the relevant provisions, unless a surety substitution
    is going to be ordered under s. 767.1, the accused is to be committed to
    prison. The judicial release hearing that follows under s. 769 also
    contemplates that the accused will have been committed to prison.

[58]

However,
    different modes of achieving the committal of the person to prison are recognized
    in the relevant sections.

[59]

Section
    767 describes the committal to prison being achieved by judicial order. After
    the accused attends before the court and is rendered into the custody of the
    court by the surety, the accused is subsequently committed to prison.

[60]

The
    provisions in ss. 766(2)  766(4) contemplate expressly the arrest and
    imprisonment of the accused pursuant to a surety warrant, and then being
    committed to prison.

[61]

In
    my view, while imprisonment is a requirement of a proper s. 766(1) release, a
    formal arrest is not. Section 766(2) provides that where a surety warrant
    order has been made, a peace officer 
may
arrest the person named in the
    order (emphasis added). It therefore authorizes but does not require an
    arrest. An arrest is an available mode of securing the committal to prison of
    the person named in the order, but an arrest does not establish jurisdiction. So
    long as the person named in the order is committed to prison, including by
    surrendering into custody without the formalities of an arrest, an s. 766(1)
    surety release is appropriate.

[62]

I
    do not read the trial judge as disagreeing with any of this. The errors I
    believe she made relate not to her understanding of these provisions, but to
    the findings she arrived at.

[63]

First,
    although of less significance, the trial judge erred in finding that Mr.
    Gerson-Foster was never placed into actual detention. A finding that Mr.
    Gerson-Foster was detained necessarily follows from the facts found by the
    trial judge. As she noted, the administrative judge told Mr. Gerson-Foster that
    he was technically in custody. At that point he was no longer free to leave.
    Contrary to the trial judges conclusion, Mr. Gerson-Foster was actually
    detained.

[64]

More
    importantly, the trial judge should not have found that the administrative
    judge failed to follow proper procedure because Mr. Gerson-Foster was not placed
    into police custody. Subsequent to telling Mr. Gerson-Foster that he was
    technically in custody, the trial judge directed that Mr. Gerson-Foster has to
    step into custody. This clearly meant the prisoners box.

[65]

As
    the trial judge noted, it cannot be determined on the record whether Mr.
    Gerson-Foster actually entered the prisoners box, or remained in the body of
    the court. I will therefore address both possibilities.

[66]

Assuming
    that Mr. Gerson-Foster entered the prisoners box as directed, he would have
    been placed in the charge of the peace officers responsible for the courthouse
    lockup, without a bail release order in effect. If his bail hearing could not be
    completed at that time for any reason, he would have remained in custody until
    released, likely in a police station cell. In my view, he would therefore have
    been imprisoned immediately upon being placed in the prisoners box. This would
    have satisfied s. 766(2)s requirement that he be received by the keeper of the
    prison, and s. 766(3)s requirement that he be committed to prison.

[67]

Even
    if Mr. Gerson-Foster never entered the prisoners box, the trial judge should
    not have relied upon the absence of police custody to impugn the administrative
    judges order in this case. This is because after the administrative judge
    directed Mr. Gerson-Foster to enter the prisoners box, the Crown interjected suggesting
    that Mr. Gerson-Foster should remain in the body of the court. In these
    circumstances, it was unfair for the Crown to challenge the legality of the
    administrative judges order during the
Charter voir dire
on the basis
    that Mr. Gerson-Foster was not put into police custody. In my view, the trial
    judge should not have done so either. By relying on the absence of actual
    imprisonment, she indirectly enabled the Crown to benefit during the
Charter
    voir dire
from an argument that was not fair for the Crown to rely upon.

[68]

In
    sum, whether or not Mr. Gerson-Foster actually went into the prisoners box,
    the trial judge should not have relied upon the absence of police custody as a
    basis for finding the administrative judges order to be ineffective. The
    administrative judges entitlement to vacate the initial recognizance and to discharge
    Sachanna Gerson should have been recognized by the trial judge, even leaving
    aside the concession the Crown made before us. The trial judge erred in failing
    to do so.

(iv)

The administrative judge effectively rescinded the surety warrant

[69]

I
    am also persuaded that the administrative judge had the authority to rescind
    the surety warrant once she vacated the recognizance that imposed the surety obligations
    on Sachanna Gerson. The whole point of the surety warrant was to place Mr.
    Gerson-Foster into custody in order to relieve Sachanna Gerson of those obligations,
    and to enable his interim release status to be re-evaluated. Those concerns
    became moot once the administrative judge vacated and replaced the initial recognizance.

[70]

It
    is noteworthy that none of the surety release provisions address the judicial
    authority to rescind. In my view, the power to do so arises from the inherent
    jurisdiction of superior court judges, and from the administrative judges
    inherent authority as a provincial court judge to administer justice fully and
    effectively:
Ontario v. Criminal Lawyers Association of Ontario
, 2013
    SCC 43, [2013] 3 S.C.R. 3, at para. 112. Had the administrative judge not rescinded
    the warrant, its continued existence would do nothing other than pointlessly
    imperil Mr. Gerson-Fosters liberty.

[71]

Nor
    am I am troubled by the administrative judges use of the phrase deemed executed
    to describe why the surety warrant was no longer in effect. Even if she
    misspoke by using the term, the administrative judges intent was clear. The
    surety warrant was rescinded, of no further force or effect.

(4)

Conclusion

[72]

The
    trial judge erred in finding the surety warrant was in force when Mr.
    Gerson-Foster was arrested. There was no valid warrant to support his arrest.

B.

The section 9 breach: Can the Crown justify the arrest based on
    reasonable grounds?

[73]

The
    Crown contends that despite the fact that the trial judge erred in treating the
    surety warrant as in effect at the time of the arrest, Mr. Gerson-Fosters
    detention was constitutionally valid because Cst. Kim had reasonable grounds
    for his arrest. In the circumstances of this case, I disagree.

(1)

The Relevant Legal Principles

[74]

Section
    9 of the
Charter
provides that everyone has the right not to be
    arbitrarily detained or imprisoned. The arbitrariness of a detention turns on
    its legality. As McLachlin C.J. and Charron J. explained in
R. v. Grant
,
    2009 SCC 32, [2009] 2 S.C.R. 353, at para. 54:

Section 9 serves to protect individual liberty against unlawful
    state interference. A lawful detention is not arbitrary within the meaning of
    s. 9, unless the law authorizing the detention is itself arbitrary. Conversely,
    a detention not authorized by law is arbitrary and violates s. 9. [Citations
    omitted.]

[75]

In
    order to defeat Mr. Gerson-Fosters s. 9 claim, the Crown has to prove that Mr.
    Gerson-Fosters arrest was lawful. Ordinarily it would have been Mr.
    Gerson-Fosters burden, as the
Charter

claimant, to prove his
    arrest to have been unlawful, but Mr. Gerson-Foster has also brought an s. 8
    claim against the warrantless searches that were conducted. Warrantless
    searches are presumptively unreasonable, and where, as here, the Crown seeks to
    rebut that presumption by claiming a search was lawfully conducted incident to an
    arrest, the Crown must show that the arrest was lawful:
R. v. Fearon
,
    2014 SCC 77, [2014] 3 S.C.R. 621, at para. 87. In order to avoid inconsistent
    outcomes on the same issue because of conflicting burdens, where the arrest the
    Crown is relying upon to justify the search incident to arrest is subject to an
    s. 9 challenge, the Crown will carry the burden on both of the overlapping ss. 8
    and 9 claims and must prove that the arrest was legal:
R. v. Lee
, 2017
    ONCA 654, 351 C.C.C. (3d) 187, at paras. 82-83;
R. v. Brown
(1996), 47
    C.R. (4th) 134 (Ont. C.A.);
R. v. Besharah
, 2010 SKCA 2, 251 C.C.C.
    (3d) 516, at paras. 32-35.

[76]

In
    this case, the Crown relies upon
Criminal Code
, s. 495(1)(c) to
    support the legality of Mr. Gerson-Fosters arrest. Pursuant to s. 495(1)(c),
    an arrest will be legal where the arresting officer has reasonable and probable
    grounds to believe that an arrest warrant is in force. Section 495(1)(c)
    provides:

Arrest without warrant by
    peace officer

495 (1)
A peace
    officer may arrest without warrant



(c)
a person in
    respect of whom he has reasonable grounds to believe that a warrant of arrest
    or committal, in any form set out in Part XXVIII in relation thereto, is in
    force within the territorial jurisdiction in which the person is found.

[77]

In
R. v. Storrey
, [1990] 1 S.C.R 241, at pp. 250-251, Cory J. explained what
    is required:

[A]n arresting officer must
    subjectively have reasonable and probable grounds on which to base the arrest.
    Those grounds must, in addition, be justifiable from an objective point of
    view. That is to say, a reasonable person placed in the position of the officer
    must be able to conclude that there were indeed reasonable and probable grounds
    for the arrest.

[78]

As
    this passage suggests, the relevant inquiry is into the officers grounds and
    the officers basis for those grounds. Put otherwise, an arrest can be
    justified only on the officers subjective purpose for the arrest:
R. v.
    Caslake
, [1998] 1 S.C.R. 51, at paras. 21, 27;
R. v. MacDonald
, 2014
    SCC 3, [2014] 1 S.C.R. 37, at para. 85. And since it is the officers belief
    that must be objectively reasonable, that arrest can be justified objectively solely
    on the facts known to the officer which were available to the officer at the
    time he or she formed the requisite belief:
R. v. Slippery
,

2014 SKCA 23, 433 Sask. R. 183,
    at para. 21;

R. v. Muller
, 2014 ONCA 780, 318 C.C.C. (3d) 539,
    at paras. 36-37;
R. v. Notaro
, 2018 ONCA 449, 47 C.R. (7th) 229, at
    para. 39.

[79]

To
    be clear, the facts relied upon by the officer need not be true. Reasonable
    grounds can be based on [an officers] reasonable belief that certain facts
    exist even if it turns out that the belief is mistaken:
R. v. Robinson
,
    2016 ONCA 402, 336 C.C.C. (3d) 22, at para. 40. This includes an honest but reasonably
    mistaken subjective belief that an arrest warrant relied upon to make an arrest
    is valid:
R. v. Kossick
, 2018 SKCA 55, 365 C.C.C. (3d) 186, at para.
    26.

(2)

The CPIC Entry and Reasonableness

[80]

Here,
    Cst. Kim arrested Mr. Gerson-Foster solely on an outstanding surety warrant. It
    is not contested that subjectively Cst. Kim believed he had reasonable and
    probable grounds to do so. The disagreement before us is with his objective
    grounds.

[81]

The
    Crown contends that even though the surety warrant was no longer in effect, it
    was reasonable for Cst. Kim to rely upon the erroneous CPIC entry as providing
    the reasonable and probable grounds for Mr. Gerson-Fosters arrest. I disagree.
    Although ordinarily the legality of an arrest and detention can be supported by
    a CPIC entry that proves to be erroneous, not in this case.

(i)

Cst. Kim lacked
    objective grounds

[82]

The
    immediate difficulty with this argument is that the Crown has not demonstrated
    that Cst. Kim relied upon CPIC to justify the arrest of Mr. Gerson-Foster. Cst.
    Kims evidence was that he relied upon information provided by Det. Cst.
    Jackson, who told him that Mr. Gerson-Foster was wanted on a surety warrant.
    The only evidence Cst. Kim gave relating to CPIC was that Cst. Sharma checked
    CPIC
after
Mr. Gerson-Fosters arrest. Cst Sharma gave evidence to the
    same effect.

[83]

This
    matters. As explained, Cst. Kims subjective grounds for arrest cannot be found
    to be objectively reasonable based on the fact that the surety warrant was
    still shown to be valid on CPIC, since CPIC was not a basis for Cst. Kims
    subjective belief that he had grounds to arrest Mr. Gerson-Foster. He relied solely
    upon Det. Cst. Jacksons instructions to make the arrest.

[84]

Although
    a police officer is entitled to follow instructions from another officer to
    arrest someone even where the arresting officer personally lacks the objective
    grounds to do so, that arrest will be lawful only if the instructing officer
    had reasonable and probable grounds:
R. v. Debot
, [1989] 2 S.C.R. 1140,
    at pp. 1166-1167;
R. v. Stevenson
, 2014 ONCA 842, 317 C.C.C. (3d) 385,
    at para. 51. Were this not so, an officer without reasonable and probable
    grounds could arrest lawfully on the instruction of another officer without
    reasonable and probable grounds. The law would countenance an arrest without
    anyone having reasonable and probable grounds, an untenable proposition.

[85]

There
    is no evidence in this case capable of showing that Det. Cst. Jackson, the
    instructing officer, had reasonable and probable grounds to believe that there
    was a surety warrant in force authorizing Mr. Gerson-Fosters arrest. Det. Cst.
    Jackson did not testify and no indirect evidence was presented as to what his
    grounds would have been. We are left to speculate.

[86]

As
    a result, the Crown has failed to demonstrate that Mr. Gerson-Fosters arrest
    was lawful. His arrest was therefore arbitrary, contrary to s. 9, on this basis
    alone.

(ii)

The continued detention was unlawful

[87]

Even
    if the Crown had succeeded in establishing that Cst. Kim reasonably relied upon
    the erroneous entry of the surety warrant on CPIC as the basis for Mr. Gerson-Fosters
    arrest, in my view, s. 9 was still contravened. In the circumstances of this
    case, the failure of the police to follow up on Mr. Gerson-Fosters complaints
    that the surety warrant was no longer in force because it had already been
    dealt with in court made his continued detention illegal.

[88]

In
Kossick
, at para. 26, Caldwell J.A. held that reliance by an arresting
    officer on erroneous information will not be objectively reasonable if, in the
    circumstances, the police could reasonably have made inquiries which would
    have led to the discovery of the deficiencies or defects. I agree, and in my
    view, this principle applies not simply to the initial arrest, but to the
    continued detention where reasonably, the officers ought to make further
    inquiry into the basis for the arrest that supports the continued detention.

[89]

In
Kossick
, the arresting officer relied on information from another
    officer indicating there was an arrest warrant in place. The arresting officer
    proceeded with the arrest in non-urgent circumstances and without personally checking
    the electronic databases, including CPIC, which he had open in front of him and
    that would have revealed the arrest warrant had already been executed. In
Kossick
,

the finding that the police could reasonably have made inquiries was not
    triggered by any reason to doubt that an arrest warrant was in place, but by
    the ease with which the status of the warrant could have been checked before
    depriving Mr. Kossick of his liberty.

[90]

In
    this case, the need for reasonable inquiry was triggered when Mr. Gerson-Foster
    informed Cst. Kim and other officers involved in his continued detention that
    the arrest warrant had already been dealt with in court.

[91]

In
    saying this I do not disagree with Durno J.s comment in
R. v. Bacchus
,
    2012 ONSC 5082, at para. 116, that an arresting officer is not required to
    believe what an accused person says, and I appreciate that an arresting officer
    may disregard information which the officer has reason to believe may be
    unreliable:
R. v. Shinkewski
, 2012 SKCA 63, 289 C.C.C. (3d) 145, at
    para 13. However, Cst. Kim did not have reason to disbelieve what Mr.
    Gerson-Foster was saying, as was true in
Bacchus
. Nor did he disregard
    as unreliable what Mr. Gerson-Foster was telling him. Instead, Cst. Kim agreed
    that CPIC could be out of date. He had seen it happen before and mistakenly
    arrested others because of CPIC errors.

[92]

Cst.
    Sharma did not dismiss Mr. Gerson-Fosters claims as untenable either. When Mr.
    Gerson-Foster arrived at the station, Cst. Sharma told him this problem could
    be dealt with once they were upstairs.

[93]

And
    Sgt. Vendramini, the booking desk sergeant, did not dismiss the need for
    further inquiry. He said that the issue would be looked into by the detectives.

[94]

Each
    of these officers acknowledged the need for reasonable inquiry, and
    appropriately so. Detention in police lockup is a serious intrusion into the
    liberty of an individual. Mr. Gerson-Foster was adamant that there had been an
    error and the officers conceded the possibility of error. The officers
    continuing to detain Mr. Gerson-Foster should have investigated further, certainly
    before Sgt. Vendramini authorized a strip search, a point I will return to.

[95]

When
    the matter was finally looked into by Cst. Figlarz, the inquiries he took were
    not exceptional, but reasonable, given that the issue was the accuracy of the
    CPIC entry. Once Cst. Figlarz went behind the impugned CPIC entry by taking the
    reasonable and obvious steps of speaking to Mr. Gerson-Fosters counsel and
    contacting Old City Hall, he readily discovered that the surety warrant was no
    longer in place.

[96]

In
    these circumstances, even if Cst. Kim had legally arrested Mr. Gerson-Foster in
    reasonable reliance on the CPIC entry, Mr. Gerson-Fosters continued detention soon
    became illegal. Given that Mr. Gerson-Foster was not, in fact, lawfully
    arrested in the first place, this illegal continued detention represents an
    additional
Charter

violation.

(3)

Did the Failure to Record the Execution of the Surety Warrant on CPIC Violate
    the
Charter
?

[97]

Mr.
    Gerson-Foster argued before the trial judge that he was arbitrarily detained
    because state agents were negligent in leaving the surety warrant on CPIC,
    after it was dealt with by the administrative judge. It is not necessary to
    determine whether this is so, since serious breaches of Mr. Gerson-Fosters s.
    9 rights have already been demonstrated.

[98]

I
    will say, however, that I am not attracted to the Crown position that a
    detention is immune from
Charter

scrutiny, regardless of how
    negligent or even malicious state agents have been in maintaining CPIC, simply
    because another state agent  an arresting officer  unknowingly and innocently
    relied upon the CPIC entry. State agents maintain CPIC so that it can be used
    to make decisions that affect liberty interests. CPICs impact on the liberty
    interests of Canadians is arguably far too great to make CPIC a
Charter

free zone. It has been recognized that an abuse of process contrary to s. 7
    of the
Charter

will arise where there is conduct on the part
    of governmental authorities that violates those fundamental principles that
    underlie the communitys sense of decency and fair play, including through an
    unacceptable degree of negligent conduct:
R. v. La
, [1997] 2 S.C.R.
    680, at para. 22. Since it is illegal to act in a manner that is an abuse of
    process, it is arguable that s. 9 can be relied upon in lieu of s. 7 where the
    gravamen of the complaint is that the abusive recording of CPIC information
    resulted in detention. I will not recount them here, but the facts in
Bacchus

may be illustrative.

[99]

I
    see nothing in this courts decision in
R. v. Wilson
,

[2006] O.J.
    No. 4461 (C.A.), or
R. v. Harris
, 2007 ONCA 574, 87 O.R. (3d) 214, preventing
Charter

claims being brought under s. 7 or s. 9 based on the
    improper maintenance of CPIC. In
Wilson

this court refused, in
    a three paragraph endorsement, to entertain a
Charter

challenge
    to Wilsons arrest based on a CPIC error because that issue had not been raised
    at trial. In
Harris
,

Doherty J.A. found that a six day delay in
    removing a bail condition did not make the arresting officers reliance on CPIC
    unreasonable. The focus of the challenge in that case was the propriety of the arresting
    officers reliance on CPIC. The untenable claim that was made was that an error
    in a CPIC entry undermines the officers grounds. Simply put,
Harris

did not involve the kind of directed challenge to the maintenance of the CPIC
    entry that instigated the arrest, as is contemplated here.

[100]

I have said enough to
    raise question about the legal proposition relied upon by the Crown. Since I
    need not finally resolve whether
Charter

intervention based on
    maintenance of CPIC is tenable, or whether such a breach occurred in this case,
    I will say no more.

C.

The section 8
    breaches: did the trial judge err in finding that the pat down search was
    reasonable As incidental to a lawful arrest?

[101]

In order for a search
    to be lawful as incident to an arrest, the arrest itself must be lawful:
Golden
,
    at para. 91. As indicated, Mr. Gerson-Fosters arrest was unlawful. It follows
    that the pat down search incident to that arrest was also unlawful, in
    violation of s. 8. The trial judge erred in finding otherwise.

D.

THE SECTION 8 BREACHES: DId the TRIAL JUDGE ERR IN FINDING THAT THE
    STRIP SEARCH WAS REASONABLE?

[102]

It is not
    controversial that Mr. Gerson-Foster was subjected to a strip search. [W]here
    the reasonableness of a strip search is challenged, it is the Crown that bears
    the onus of proving its legality:
Golden
, at para. 105. The trial
    judge held that the Crown discharged its onus. In my view, she erred in doing
    so.

(1)

The Strip Search was Illegal

[103]

The trial judge was
    correct in recognizing that in appropriate cases strip searches may be conducted
    incidental to an arrest, and that for this to be so, the arrest must be legal.
    I have already held that Mr. Gerson-Fosters arrest was not legal. The trial
    judges error on that issue carried into her determination of this issue. Since
    the arrest was not legal, a strip search incidental to that arrest was not
    legal, contrary to s. 8.

[104]

Indeed, even had Mr.
    Gerson-Fosters initial arrest been lawful, I have already found that Mr.
    Gerson-Fosters detention became unlawful when the police, having reason to do
    so, failed to make reasonable inquiries that would have led them to discover
    the defective foundation for that arrest. I need not identity the precise point
    in time when the obligation to inquire was triggered because one thing is
    clear. At the very least, it was unreasonable for Sgt. Vendramini to authorize
    a strip search of Mr. Gerson-Foster, and for Csts. Kim and Sharma to conduct
    one, before checking into the status of the surety warrant. A strip search is
    highly intrusive and demeaning. At the relevant time, Mr. Gerson-Foster was
    secure in a locked interview room, isolated from other prisoners. Even if he
    was able to destroy contraband in his possession, which seems unrealistic,
    doing so would have kept it from the prison population, the purported purpose
    for the search. There was therefore no urgency. If Mr. Gerson-Foster proved
    right and the surety warrant relied upon for his detention was not in effect, he
    would have been released unconditionally without this indignity. Clearly, even
    if otherwise appropriate, the strip search should not have been conducted until
    it was assured that Mr. Gerson-Foster would be mingling with other prisoners.
    The trial judge therefore erred in failing to find that the strip search
    violated s. 8.

(2)

Did the Police Lack the Legal Foundation for a Strip Search?

[105]

Mr. Gerson-Foster
    argues that the trial judge erred in holding that his strip search was legal
    because he was entering the prison population and it was necessary to ensure he
    did not have additional drugs on his person. He contends that: (1) the trial
    judge misapprehended the evidence about the purpose of the search, (2) the
    police did not have the grounds for a strip search, and (3) the purpose of the search
    (a search for drugs) was unrelated to Mr. Gerson-Fosters arrest on a surety
    warrant.

[106]

The second argument
    related to the grounds required for a custodial strip search is complex, and
    was not argued fully before us and we should not comment on it.

[107]

Moreover, it is once
    again unnecessary to resolve any of these
Charter

claims since Mr.
    Gerson-Foster has already demonstrated serious s. 8 violations. The arrest
    relied upon to support his strip search was illegal, and he was illegally strip
    searched without the police making reasonable inquiries that they ought to have
    made to determine the status of the surety warrant.

[108]

I will say, however, that
    Mr. Gerson-Fosters contention that, to be lawful, a custodial strip search must
    be related to the purpose of the arrest, is not an obviously correct
    proposition of law. I will address this legal proposition briefly because in
    her reasons, recounted earlier in this decision, the trial judge assumed that a
    custodial strip search can only be conducted if related to the purpose of the
    arrest. I do not want to leave the impression that we are expressing agreement
    with that proposition.

[109]

In
Golden
, at
    para. 96, Iacobucci and Arbour JJ. underscored the utility in distinguish[ing]
    between strip searches immediately incidental to arrest, and searches related
    to safety issues in a custodial setting. Requiring strip searches immediately incidental
    to arrest to be related to the purpose of the arrest makes sense, since a strip
    search that is unrelated to the purpose for an arrest cannot be for the purpose
    of searching for and preserving evidence of the offence. Custodial searches are
    conducted, however, because of the greater need to ensure that individuals
    entering the prison population do not possess concealed weapons or illegal
    drugs on their person. This risk can be presented by any prisoner, regardless
    of the purpose of their arrest. The purpose of the arrest limit does not
    operate sensibly in the custodial setting and I do not read
Golden

as
    mandating it.

[110]

In my view, the
    proposition relied upon by Mr. Gerson-Foster that custodial strip searches must
    be related to the purpose of the arrest should not be taken as settled.

E.

THE REMEDY: SHOULD
    THIS COURT EXCLUDE THE EVIDENCE OBTAINED?

[111]

Mr. Gerson-Foster has
    therefore made out four related
Charter

violations. His s. 9
    right not to be arbitrarily detained was contravened when he was arrested
    without reasonable grounds, and again when that arrest was continued without
    reasonable inquiries being made into the validity of the surety warrant the
    police were relying upon. His s. 8 right to be free from unreasonable search
    was contravened because the arrest relied upon to justify both his pat-down and
    strip searches was illegal, and he was strip searched before the police made reasonable
    inquiries that they ought to have been made into the validity of the surety
    warrant.

[112]

In my view, we are in
    a position to determine whether the admission of the evidence linked to these
Charter

violations would bring the administration of justice into disrepute, and we
    should do so. The evidence relevant to this determination is not in dispute; only
    its characterization is at issue. This is an appropriate case for this court
    resolving the s. 24(2) question:
R. v. Caputo

(1997), 114
    C.C.C. (3d) 1 (Ont. C.A.), at p. 13.

[113]

As I see it, taken
    collectively, the
Charter
breaches were extremely serious. I recognize
    that Cst. Kim believed he was entitled to arrest Mr. Gerson-Foster, and that it
    was not his fault that the Crown did not call Det. Cst. Jackson in an effort to
    demonstrate objective grounds for the arrest. However, things became serious
    once the officers, aware of the need to inquire into the validity of the surety
    warrant, failed to do so. Instead of taking steps to ensure that they were
    acting lawfully and respecting the liberty interests of Mr. Gerson-Foster, all
    of them, save Cst. Figlarz, to use the vernacular, passed the buck. Things
    became extremely serious when, knowing of the need to inquire, Mr.
    Gerson-Foster was strip searched without the inquiry having been made. That, in
    my view, was bad faith. This, coupled with the fact that there were several
Charter

breaches, makes for a strong case for exclusion based on the seriousness of
    the
Charter

violations.

[114]

The impact of the
    breach on Mr. Gerson-Fosters
Charter

rights was also considerable.
    He was improperly arrested without reasonable and probable grounds, taken into
    custody, and then subjected to the indignity of a strip search that should
    never have happened. The impact of the breaches on Mr. Gerson-Fosters
Charter

interests strongly favour exclusion.

[115]

In my view, because
    the first and second
Grant

inquiries strongly favour exclusion,
    the evidence obtained must be excluded. In the circumstances of this case, the
    disrepute that would be caused by the loss of the reliable real evidence, even recognizing
    that this evidence is necessary to the prosecution of the charges Mr.
    Gerson-Foster faces, cannot outweigh the force of these considerations:
R.
    v. McGuffie
, 2016 ONCA 365, 336 C.C.C. (3d) 486, at para. 63. The evidence
    must be rejected in the long term interests of the repute of the administration
    of justice.

CONCLUSION

[116]

I would therefore
    allow the appeal, set aside Mr. Gerson-Fosters convictions, and substitute
    verdicts of acquittal.

Released: May 16, 2019 K.F.

David
    M. Paciocco J.A.

I
    agree. K. Feldman J.A.

I
    agree. B. Zarnett J.A.


